DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
“receiving, by a computing device, an integration flow document describing a flow of data, including information indicative of: 
(i) a plurality of nodes, with each node representing a processing step in an integration flow, 
(ii) a plurality of input parameters utilized by one of the plurality of nodes, and 
(iii) a plurality of input sources that are sources of the plurality of input parameters; 
determining, by the computing device, a plurality of mappings, with each mapping representing an association between an input parameter utilized by one of the plurality of nodes and another of the plurality of nodes that is an input source of the input parameter; 
determining, by the computing device, a plurality of related grouped nodes of the plurality of nodes based upon the plurality of mappings, wherein the plurality of related grouped nodes comprises two or more nodes that each represent a processing step in a series of processing steps, and wherein the two or more nodes each depend only on an immediate predecessor node's output for its input parameters; 
receiving, by the computing device, a request to perform a first editing operation on a first target node of the plurality of nodes; 
determining, by the computing device, that the first target node is included in the plurality of related grouped nodes; and 
in response to determining that the first target node is included in the plurality of related grouped nodes, performing, by the computing device, the first editing operation on each grouped node of the plurality of related grouped nodes.” 
Ramarao (US 2005/0091251 A1)  describes an invention which is related to the field of processing and transforming structured documents, such as extensible markup language (XML), standardized generalized markup language (SGML), hypertext markup language (HTML), and unstructured data and documents in databases and/or file systems in a data center.
Dykema (US 9,779,063 B1) depict systems and methods for document processing are discussed herein. In certain embodiments, novel document processor programs may allow a knowledge worker to concentrate on the content of a document, rather than its formatting. Such programs may separately store layout and/or typesetting information from content, allowing for their combination after the content is created. Novel data structures and techniques are provided to permit the use of advanced version control, collaboration techniques and team/or workflows. User interfaces are also disclosed which dynamically adapt to a document type and/or a portion of a 
The Examiner agrees with the Applicant’s Remarks that the combination of applied art does not teach or suggest every features of the claimed invention in the current amended claims. In addition, the cited references, Ramarao-Dykema does not teach or describe mapping, node identifiers, related groups nodes, operations or the targeted node, therefore the USC 103 Rejection is withdrawn and this application is in condition for allowance. 
Claim(s) 3-8 depend on Independent Claim 1 and are allowable based on the same reasoning as mentioned above.
Independent Claim 9 & 17 are similar in to Claim 1 and are allowed based on the same reasoning as mentioned above.  
Dependent Claim(s) 10-16 & 18-21 depend on Independent Claim 9 & 17 and are allowable based on the same reasoning as mentioned above.
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims. 
Lastly, as evidenced by the prosecution history (see 03/15/2021 Applicant Arguments/Remarks, 03/17/2021 Applicant Interview & 12/15/2020 Non-Final Rejection) the Applicant Argument/Remarks and amended Independent Claim(s) in respect to Claims(s) 1, 3-21 are allowed.  
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

3. 	Claim(s) 1, 3-21 is/are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gravenites et al.						(US 2018/0081643 A1)
Applications may be integrated or combined so that, for example, data between applications can be shared. Different types of applications, including on premise and cloud applications, may be integrated by an integration system such as integration cloud service system. The applications may be in a cloud environment or may be on premise at a location of the application provider. By integrating a plurality of different applications, a user can perform desired functions more quickly and efficiently.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457